F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                    December 18, 2006
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court


 Q U EN TIN TH O RN TO N ,

          Petitioner-A ppellant,

 v.                                                     No. 05-1263
                                                     (D.C. No. 05-Z-226)
 AL ESTEP; JOHN SUTH ERS,                                (Colorado)
 Attorney General of the State of
 Colorado,

          Respondents-Appellees.



                                      ORDER *


Before M U R PHY , SE YM OU R, and M cCO NNELL, Circuit Judges.


      Quentin Thornton, a Colorado state prisoner proceeding pro se 1 , seeks a

certificate of appealability (COA) to challenge the district court’s dismissal of his

habeas petition without prejudice for failure to prosecute. 2 See 28 U.S.C. §

2253(c)(1) (Before a prisoner may appeal the dismissal of a 28 U.S.C. § 2254


      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
      1
         Because he is proceeding pro se, we review M r. Thornton’s pleadings and
filings liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
      2
       The district court also denied M r. Thornton’s application for a certificate
of appealability and his motion to proceed in form a pauperis.
motion, he must first obtain a COA.) For the following reasons, we deny his

application.

      On or around August 6, 2001, M r. Thornton pled guilty to possession of a

controlled substance and was sentenced to 6 years in a community corrections

program. He was subsequently terminated from the program and re-sentenced to

3 years incarceration and 2 years mandatory parole.

      M r. Thornton filed a Rule 35 motion in the Colorado trial court, claiming

his sentence w as illegal because he w as not advised of the 2-year mandatory

parole before he pled guilty. The trial court denied his motion without a hearing,

the Colorado Court of Appeals affirmed, and on November 1, 2004, the Colorado

Supreme Court denied his request for a writ of certiorari. On February 4, 2005,

M r. Thornton filed a habeas petition pursuant to 28 U.S.C. § 2241 raising

essentially the same claim he raised in the Colorado courts. A magistrate judge

ordered M r. Thornton to file an amended pleading under 28 U.S.C. § 2254, which

M r. Thornton did on M arch 7. The magistrate judge then ordered him to

supplement his § 2254 petition within thirty days to show why it should not be

dismissed as time-barred under the AEDPA ’s one-year limitations period. The

order indicated that if M r. Thornton failed to comply by the April 10 due date, his

petition would be dismissed without further notice. M r. Thornton failed to

respond in the allotted time, and on April 20 the district court dismissed his

petition without prejudice for failure to prosecute.

                                         -2-
      On April 27, M r. Thornton filed a motion to amend/alter the dismissal

order, arguing that he had been temporarily transferred from prison to the Denver

County jail on an unrelated matter and the department of corrections had failed to

forward the magistrate judge’s order. On M ay 3, he filed a response to the

magistrate judge’s order asking him to supplement his petition, attempting to

show that his § 2254 petition was timely. The district court treated his motion to

alter or amend as a Rule 59(e) motion and denied it. Specifically, the court found

it was M r. Thornton’s responsibility pursuant to D.C. Colo. L. C IV . R. 10.1M to

inform the court of his new address.

      Issuance of a COA is jurisdictional. M iller-El v. Cockrell, 537 U.S. 322,

335-36 (2003). A COA can issue only “if the applicant has made a substantial

show ing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An

applicant “satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” M iller-El, 537 U.S. at 327.

      “This court reviews the district court's ruling on a Rule 59(e) motion for

abuse of discretion. Accordingly, this court will not reverse the decision of the

district court unless the district court made a clear error of judgment or exceeded

the bounds of permissible choice in the circumstances.” M inshall v. M cGraw Hill

Broad. Co., 323 F.3d 1273, 1287 (10th Cir. 2003) (internal citation and quotation

                                         -3-
marks omitted). The local rules provide in pertinent part that “[w]ithin ten days

after any change of address . . . of any . . . pro se party, notice of the new address

. . . shall be filed.” D.C. Colo. L. C IV . R. 10.1M . M r. Thornton may not shift his

burden under the rule to the department of corrections. It was his obligation to

inform the court of his new address. Having failed to do this and having

consequently failed to respond to the court’s order in the time allotted, we cannot

say the district court abused its discretion by dismissing M r. Thornton’s petition

for failure to prosecute. A ccordingly, we conclude M r. Thornton has not show n

“that jurists of reason could disagree with the district court’s resolution of his . . .

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” M iller-El, 537 U.S. at 327.

      Turning to M r. Thornton’s request for in forma pauperis (ifp) status, we

conclude he has failed to show “the existence of a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal.”

M cIntosh v. U.S. Parole Comm'n, 115 F.3d 809, 812 (10th Cir. 1997).

      For the aforementioned reasons, we DENY M r. Thornton’s m otion to

proceed ifp. W e also D EN Y his application for a COA and DISM ISS this appeal.

                                         ENTERED FOR THE COURT


                                         Stephanie K. Seymour
                                         Circuit Judge




                                           -4-